Title: To George Washington from Gustavus Scott, 13 November 1795
From: Scott, Gustavus
To: Washington, George


          
            Sir.
            Annapolis. 13th November 1795.
          
          I had not the pleasure of receiving your two favors to the Commissioners untill the tenth Inst. when they were forwarded from the City to me at this place. Notwithstanding the very sanguine Expectations of Genl Forrest; I came here rather under an Idea that every thing ought to be tried, than that there was much solid Ground to expect Success. Thus impress’d, I have communicated even to those of the Legislature in whom I must confide, no more than that I had personaly hopes of effecting a Loan; but that this was merely my own Act; not authorized by the Board, or communicated to the Executive. My public & constant business whilst here has been openly to sollicit in the strongest Terms, a subscription from the State of 30 shares in the potomack Company. I think this business at present in a prosperous Train; & I am confident if pushed with Zeal will succeed. Of a Loan I have no Hope: The best and warmest friends in the Legislature, to the City and indeed to the peace & Happiness of the General Government, have expressed their fears of an application. The civil List of the State, who are totaly dependent for their Support on the annual Interest of the Stock own’d by the State, wou’d I

am confident clamour loudly. Under such Circumstances I have altogether declined communicating to my most confidential friends the real Object of my attendance here; & have drawn as far as possible the public Attention to the potomack Shares: an Object in my Opinion of the utmost Consequence; & to the City inferior to none, unless it be the Completion of the public buildings in time for the Reception of Congress. The death of our Secretary, & the late disagreement between Messrs Hadfield & Hoban render my attendance absolutely necessary at the City. The moment the affairs of the City will permit my Return, I shall again take up the subject of the Potk shares, unless some of the Directors will attend on the Assembly untill the business is brought to an End. If early in the Session the State of Maryland can be brought to subscribe for 30 shares I sincerely hope it will have a happy Effect on the Commonwealth of Virginia; to which I shall not fail to urge an Application if successfull in Maryland. I have the honor to be with sentiments of the utmost Respect Sir Yr most obedient servt
          
            Gusts Scott
          
        